Citation Nr: 0919909	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than posttraumatic stress disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from June 1967 to September 
1967, and from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied a claim for service 
connection for "nervous anxiety/depression."    

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this Remand.  In 
this regard, in a rating decision, dated in April 2009, the 
RO denied a claim for service connection for posttraumatic 
stress disorder (PTSD).  

The Veteran testified at a videoconference hearing at the RO 
before the undersigned in February 2009.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's notice of disagreement, received in May 
2008, the Veteran stated that, "Social Security has found me 
100% disabled."  The Social Security Administration's (SSA) 
records are not currently associated with the C-file.  On 
remand, the administrative decision by SSA, along with the 
medical evidence relied upon, must be obtained and associated 
with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  




Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision awarding benefits 
to the Veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the SSA's decision.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




